Exhibit 99.4 GATEWAY BANCORP AND SUBSIDIARY Interim Consolidated Financial Statements (Unaudited) June 30, 2012 INDEX TO GATEWAY FINANCIAL STATEMENTS Gateway Unaudited Financial Statements: Consolidated Balance Sheet, June 30, 2012 F-1 Consolidated Statements of Operations for the Six Months Ended June 30, 2012 and 2011 F-2 Consolidated Statements of Comprehensive Income (Loss) for the Six Months Ended June 30, 2012 and 2011 F-4 Consolidated Statement of Stockholders' Equity for the Six Months Ended June 30, 2012 F-5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 F-6 Notes to Interim Consolidated Financial Statements, June 30, 2012 and 2011 (Unaudited) F-8 GATEWAY BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEET June 30, 2012 (Unaudited) ASSETS Cash $ Interest bearing deposits with financial institutions Cash and cash equivalents Securities held-to-maturity (fair value of $76,850) Securities available-for-sale (at fair value) Loans held for sale (at fair value) Loans held for investment, net Servicing rights, net Premises and equipment, net Accrued interest receivable Other real estate owned Federal Home Loan Bank stock (at cost) Other assets Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ Accounts payable and accrued liabilities Income taxes payable Accrued interest payable Total liabilities Commitments and Contingencies Stockholders’ Equity Common stock, no par value; 1,000,000 shares authorized; 9,999 shares issued and outstanding Retained earnings Accumulated other comprehensive loss - Total stockholders’ equity Total liabilities and stockholders’ equity $ The accompanying notes are an integral part of these financial statements. F-1 GATEWAY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2012 and 2011 (Unaudited) INTEREST INCOME Loans $ $ Federal funds sold and investments Total interest income INTEREST EXPENSE Deposits Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES – – NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Net gain on sale of loans Fair value adjustment on loans held for sale ) ) Loan servicing (expense) income ) Service charges and miscellaneous fees Gain (loss) on sale of other real estate owned ) Other Gain on undesignated derivatives Totalnoninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy and equipment Professional fees Office Marketing and promotional Data processing Provision for other real estate owned FDIC/DFI Assessments Loan Fees Credit Report Fees Amortization of mortgage servicing rights Other Totalnoninterest expense (continued) The accompanying notes are an integral part of these financial statements. F-2 GATEWAY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2012 and 2011 (Unaudited) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES $ $ ) PROVISION FOR INCOME TAXES NET INCOME (LOSS) $ $ ) BASIC AND DILUTED INCOME (LOSS) PER SHARE $ $ ) The accompanying notes are an integral part of these financial statements. F-3 GATEWAY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the Six Months Ended June 30, 2012 and 2011 (Unaudited) NET INCOME (LOSS) $ $ ) OTHER COMPREHENSIVE LOSS, net of tax Unrealized loss on securities available-for-sale, net of taxes of $1,047 in 2011 – ) COMPREHENSIVE INCOME (LOSS) $ $ ) The accompanying notes are an integral part of these financial statements. F-4 GATEWAY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the Six Months Ended June 30, 2012 (Unaudited) Common Stock Retained Shares Amount Earnings Total BALANCE – January 1, 2012 $ $ $ Net Income – – BALANCE – June 30, 2012 $ $ $ The accompanying notes are an integral part of these financial statements. F-5 GATEWAY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2012 and 2011 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income (loss) $ $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Gain on sale of loans held for sale ) ) Depreciation and amortization Fair value adjustments on loans held for sale Amortization of deferred loan (fees) costs ) ) Origination of loans held for sale ) ) Proceeds from sales of loans held for sale (Gain) Loss on sale of other real estate owned ) Provision for other real estate owned Fair value adjustments of mortgage servicing rights Changes in operating assets and liabilities: Accrued interest receivable Other assets ) ) Income taxes receivable and deferred income taxes – Accounts payable and accrued liabilities ) Taxes payable ) Accrued interest payable ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from maturities and principle paydowns on securities held-to-maturity Net change in loans held for investment Purchases of premises and equipment ) ) Proceeds from recovery of loans previously charged off Purchase of Federal Home Loan Bank stock ) ) Proceeds from sale of other real estate owned Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Net (decrease) increase in noninterest bearing deposits ) Net (decrease) increase in interest bearing deposits ) ) Net increase in other borrowings – Net cash used in financing activities ) ) (continued) The accompanying notes are an integral part of these financial statements. F-6 GATEWAY BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2012 and 2011 (Unaudited) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS – beginning of period $ $ CASH AND CASH EQUIVALENTS – end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid during the period for: Interest on deposits and other borrowings $ $ Income taxes $ $ Noncash transactions: Transfer of loans to other real estate owned $ $ The accompanying notes are an integral part of these financial statements. F-7 GATEWAY BANCORP AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) 1.ORGANIZATION AND REGULATORY MATTERS Organization On August 17, 2012, Gateway Bancorp (the “Holding Company”) and Gateway Business Bank (“Gateway” or the “Bank”) were acquired by First PacTrust Bancorp, Inc. Total consideration paid by First PacTrust Bancorp, Inc. was $15.5 million. Prior to the acquisition by First PacTrust Bancorp, the Holding Company was a bank holding company organized and incorporated in the state of California. The Holding Company was formed in 2001 for the purpose of acquiring the Bank, formerly known as Bank of Lakewood, and Mission Hills Mortgage Corporation (“MHMC”). MHMC operated as a subsidiary of the Bank until they merged in October 2002. MHMC operated as a division of Gateway under the name of Mission Hills Mortgage Bankers (the “Mortgage Division”). The Bank was chartered by the California Department of Financial Institutions (“DFI”). In addition, its customers’ deposit accounts were insured by the Federal Deposit Insurance Corporation (“FDIC”) up to the maximum amount allowed by federal regulations. The Bank provided a full range of banking services to small and medium–size businesses, professionals, and the general public throughout Los Angeles and Orange County and was subject to competition from other financial institutions. The operating results of the Bank may be significantly affected by changes in market interest rates and by fluctuations in real estate values in the Bank’s primary service areas. The Bank was regulated by the DFI and FDIC and was subject to periodic examinations by those regulatory authorities. The Bank operated three commercial banking branches and approximately 23 loan production branches in its Mortgage Division throughout California, Oregon and Arizona. Consent Order On December3, 2009, the members of the Board of Directors (“Board”) of Gateway agreed to the issuance of a consent order from the FDIC and the DFI. The Order is a formal corrective action pursuant to which the Bank agreed to address specific areas through the adoption and implementation of procedures, plans and policies designed to enhance the safety and soundness of the Bank. These affirmative actions included management assessment, increased Board participation, implementation of plans to address capital, disposition of assets, allowance for loan losses, reduction in the level of classified and delinquent loans, profitability, strategic planning, liquidity and funds management, and sensitivity to market risk. In addition, the Bank was required to maintain specified capital levels, notify the FDIC and the DFI of director and management changes and obtain prior approval of dividend payments. The Order specified certain timeframes for meeting these requirements, and the Bank was required to furnish periodic progress reports to the FDIC and DFI regarding its compliance with F-8 GATEWAY BANCORP AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) 1. ORGANIZATION AND REGULATORY MATTERS (continued) the Order. The Order was to remain in effect until modified or terminated by the FDIC and the DFI. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Principles of Consolidation The accompanying unaudited consolidated financial statements include the accounts of the Holding Company and its wholly owned subsidiary the Bank as of June 30, 2012 and for the six month period ended June 30, 2012 and 2011. Significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited interim consolidated financial statements have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission for interim reporting and, therefore, do not include all footnotes that would be required for a full presentation of financial position, results of operations, changes in cash flows and comprehensive income (loss) in accordance with generally accepted accounting principles in the United States (“GAAP”). These interim financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes as of and for the year ended December 31, 2011 included in Form 8 – K/A filed on April 10, 2012. In the opinion of management of the Company, the accompanying unaudited interim consolidated financial statements reflect all of the adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the consolidated financial position and consolidated results of operations for the periods presented. The consolidated results of operations for the six month period ended June 30, 2012, are not necessarily indicative of what the Company’s financial position will be as of December 31, 2012, or of the results of the Company’s operations that may be expected for the full year ending December31, 2012. Use of Estimates The preparation of the accompanying consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Significant items subject to such estimates and assumptions include valuation allowances for loans receivable, impairment estimate of mortgage servicing rights, loans held for sale and investment securities, fair value of derivative instruments, and valuation estimates for deferred income tax assets. Actual results could differ from those estimates. F-9 GATEWAY BANCORP AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Recently Adopted Accounting Pronouncements In May2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.” ASU 2011-04 amends guidance listed under ASC Topic 820, “Fair Value Measurement,” and represents the converged guidance of the FASB and the International Accounting Standards Board on fair value measurement. This Update also permits entities to measure fair value on a net basis for financial instruments that are managed based on net exposure to market risks and/or counterparty credit risk. ASU 2011-04 requires new disclosures for financial instruments classified as Level 3, including: 1) quantitative information about unobservable inputs used in measuring fair value; 2) qualitative discussion of the sensitivity of fair value measurements to changes in unobservable inputs; and 3) a description of valuation processes used. This update also requires disclosure of fair value levels for financial instruments that are not recorded at fair value but for which fair value is required to be disclosed. ASU 2011-04 became effective prospectively for interim and annual periods beginning after December15, 2011. The Company has conformed to the new disclosures required in ASU 2011-04 during the first quarter of 2012. 3.SECURITIES The following is a summary of securities held-to-maturity and a comparison of amortized cost, estimated fair values, gross unrealized gains and losses at June 30, 2012: Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value June 30, 2012 U.S. Agency and Mortgage Backed Securities $ $ $ – $ The amortized cost and estimated fair value of securities held-to-maturity at June 30, 2012, by contractual maturity, are shown below: Amortized Cost Estimated Fair Value Over five years $ $ At June 30, 2012, the Bank did not have any securities held-to-maturity in a gross unrealized loss position. F-10 GATEWAY BANCORP AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) 3.SECURITIES (Continued) Management evaluates securities for other-than-temporary impairment on a periodic basis, and more frequently when economic or market conditions warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuers, and (3) the intent and ability of the Bank to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. 4.LOANS AND ALLOWANCE FOR LOAN LOSSES Loans The loan portfolio consisted of the following at June 30, 2012: Amount Percent Commercial and Industrial Loans $ % SBA Loans % Commercial real estate line of credit % Commercial real estate % Construction - residential % Construction - land development loans - % Real estate loans % Other % Gross Loans % Deferred fee (income) costs, net ) Allowance for loan losses ) Loans, net $ Allowance for Loan Losses The Bank employs a documented and systematic methodology in estimating the adequacy of its allowance for loan losses, which assesses the risk of losses inherent in the portfolio, and represents the Bank’s estimate of probable inherent losses in the loan portfolio as of the date of the financial statements. Establishment of the allowance for loan losses involves estimating losses for individual loans that have been deemed impaired and for groups of loans that are evaluated collectively. Reviews are performed to determine allowances for loans that have been individually evaluated and identified as loans that have probable losses; reserve requirements are attributable to specific weaknesses evidenced by various factors such as deterioration in the quality of the collateral securing the loan, payment delinquency or other events of default. Performing loans that currently exhibit no significant identifiable weaknesses or impairment are evaluated on a collective basis. On a quarterly basis, we utilize a classification F-11 GATEWAY BANCORP AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) 4.LOANS AND ALLOWANCE FOR LOAN LOSSES(continued) (Pass, Special Mention, Substandard, or Doubtful) migration model and individual loan analysis tools as starting points for determining the adequacy of the allowance for homogenous pools of loans that are not subject to specific reserve allocations. Our loss migration analysis tracks a certain number of quarters of loan loss history and industry loss factors to determine historical losses by classification category for each loan type, except certain consumer loans. We then apply these calculated loss factors, together with a qualitative factor based on external economic factors and internal assessments, to the outstanding loan balances in each homogenous group of loans, and then, using our internal credit quality grading parameters, we grade the loans as “Pass,” “Special Mention,” “Substandard” or “Doubtful”. We also conduct individual loan review analysis, as part of the allowance for loan losses allocation process, applying specific monitoring policies and procedures in analyzing the existing loan portfolios. The allowance for loan losses methodology incorporates management’s judgment concerning the expected effects of current economic events and trends on portfolio performance, as well as the impact of concentration factors (such as property types, geographic regions and loan sizes). While the Bank’s methodology utilizes historical and other objective information, the establishment of the allowance for loan losses is to a significant extent based upon the judgment and experience of the Bank’s management. The Bank believes that the allowance for loan losses is appropriate to cover inherent losses embedded in the loan portfolio; however, future changes in circumstances, economic conditions or other factors, including the effect of the Bank’s various loan concentrations, could cause the Bank to increase or decrease the allowance for loan losses as necessary. Activity in the allowance for loan losses is summarized as follows for the six months ended June 30, 2012: Beginning balance $ Provision for loan losses – Charge-offs ) Recoveries $ F-12 GATEWAY BANCORP AND SUBSIDIARY NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) 4.LOANS AND ALLOWANCE FOR LOAN LOSSES (continued) Allowance for Loan Losses (continued) Set forth below is information regarding loan balances and the related allowance for loan losses, by portfolio type for six months ended June 30, 2012. Commercial and Industrial Loans/Other SBA Loans Commercial Real Estate Commercial Real Estate Line of Credit Construction and Land Development Loans Residential Real Estate Loans Total Six months ended June 30, 2012 allowance for loan losses: Balance at beginning of year $ Charge offs ) ) – – – ) ) Recoveries – Provision – Balance at June 30, 2012 $ Allowance balance at end of period related to: Loans individually evaluated for impairment $
